EXHIBIT 10.10

ILLINOIS

 

                       

This space reserved for Recorder’s use only.

 

SUBORDINATION AND INTERCREDITOR AGREEMENT

by and between

AMERICAN NATIONAL INSURANCE COMPANY, as Senior Lender,

and

TORCHLIGHT DEBT OPPORTUNITY FUND III, LLC, as Junior Lender

THIS DOCUMENT PREPARED BY AND

AFTER RECORDING RETURN TO:

Holland & Knight, LLP

131 South Dearborn Street, Suite 3000

Chicago, Illinois 60603

Attention: Robyn Axberg, Esq.



--------------------------------------------------------------------------------

SUBORDINATION AND INTERCREDITOR AGREEMENT

This SUBORDINATION AND INTERCREDITOR AGREEMENT (“Agreement”) is entered into as
of this 15th day of December, 2011, by and between (i) Torchlight Debt
Opportunity Fund III, LLC, a Delaware limited liability company (the “Junior
Lender”); and (ii) American National Insurance Company, a Texas insurance
company (the “Senior Lender”).

Recitals

A. Senior Lender is about to make a loan (the “First Mortgage Loan”) to TNP SRT
Constitution Trail, LLC, a Delaware limited liability company (“Borrower”)in the
original principal amount of $10,000,000.00, which First Mortgage Loan shall be
evidenced by a promissory note in the original principal amount of
$10,000,000.00 executed by the Borrower and payable to the order of the Senior
Lender (the “Senior Note”). The Senior Note will be secured by a first Mortgage,
Security Agreement and Financing Statement (the “Senior Mortgage”) on a property
located at 1710-1730 Bradford Lane, Normal, McLean County, Illinois (the
“Property”). The Property is more fully described in the Senior Mortgage, which
is to be recorded herewith, and on Exhibit A attached hereto. The Senior Note
will be further secured by a secured by an Absolute Assignment of Leases and
Rents (the “Senior Assignment of Rents”) with respect to the Property. All
documents executed by Borrower evidencing, securing or relating to the Senior
Note, including, but not limited to, the Senior Mortgage, the Senior Assignment
of Rents and all renewals, extensions, modifications, increases, consolidations
and rearrangements of any of the preceding, are collectively referred to as the
“Senior Loan Documents.” The indebtedness evidenced or secured by the Senior
Loan Documents is referred to herein as the “Senior Indebtedness”.

B. The Junior Lender is the holder of second mortgage financing (the “Second
Mortgage Loan”) in the original principal amount of $15,543,696.00, which Second
Mortgage Loan is evidenced by a promissory note in the original principal amount
of $15,543,696.00 executed by the Borrower dated on October 21, 2011 and payable
to the order of the Junior Lender (the “Junior Note”). The Junior Note is
secured by a second Mortgage, Security Agreement and Assignment of Leases on the
Property (the “Junior Mortgage”), which is recorded as Document Number
2011-23661 in the Registrar of Deeds of McLean County, Illinois and an
assignment of leases and rents (the “Junior Assignment of Rents”) recorded as
Document Number 2011-23662 in the Registrar of Deeds of McLean County, Illinois.
All documents executed by Borrower evidencing, securing or relating to the
Junior Note, including, but not limited to, the Junior Mortgage, the Junior
Assignment of Rents and all renewals, extensions, modifications, increases,
consolidations and rearrangements of any of the preceding, are collectively
referred to as the “Junior Loan Documents.” The indebtedness evidenced or
secured by the Junior Loan Documents is referred to herein as the “Junior
Indebtedness”.

 

2



--------------------------------------------------------------------------------

C. At the time of the closing of the Senior Loan the Borrower will use the
Senior Loan Proceeds to pay down the Junior Note so that the Junior Indebtedness
is not more than $5,586,721.79.

D. As a condition to Senior Lender’s agreement to make the First Mortgage Loan
to Owner, Lender requires that the Senior Mortgage be unconditionally and at all
times remain a lien or charge upon the Property, prior and superior to all the
rights of Subordinate Lender under the Junior Loan Documents and that
Subordinate Lender specifically and unconditionally subordinates the Junior Loan
Documents to the liens and charges of the Senior Loan Documents.

E. Junior Lender agrees to the subordination in favor or Senior Lender

NOW, THEREFORE, for good and valuable consideration and the receipt and adequacy
of which is hereby acknowledged, and to induce Senior Lender to make the Senior
Loan evidenced by the Senior Note and secured by the Senior Deed of Trust, the
Senior Lender, the Junior Lender and Senior Lender agree as follows:

1. CONSENT TO THE SENIOR MORTGAGE LOAN AND THE JUNIOR MORTGAGE LOAN. Subject to
the terms and conditions of this Agreement, (i) Junior Lender consents to the
First Mortgage Loan and the First Mortgage Loan Documents and agrees to permit
the Senior Lender to place a first mortgage lien against the Property to secure
the Borrower’s obligation to repay amounts due under the Senior Mortgage Loan
and (ii) Senior Lender consents to the Junior Mortgage Loan and the Junior
Mortgage Loan Documents and agrees to Junior Lender’s maintenance of a second
mortgage lien against the Property to secure Borrower’s obligation to repay
amounts due under the Junior Mortgage Loan.

2. AMOUNTS OF THE SENIOR AND JUNIOR INDEBTEDNESS.

(a) The Senior Lender shall not, without the prior written consent of the Junior
Lender, modify the Senior Loan Documents or otherwise take any action which has
the effect of (A) extending or shortening the maturity date of the Senior Loan,
(B) increasing any material monetary obligation of Borrower under the Senior
Loan Documents, (C) subjecting the Property to the lien of any indebtedness,
other than the Senior Loan, (D) converting or exchanging the Senior Loan into or
for any other indebtedness or subordinate the Senior Loan to any indebtedness of
Borrower, (E) cross-defaulting the Senior Loan with any other indebtedness
(including the Junior Loan), (F) amending or modifying the provisions limiting
transfers of interests in Borrower or the Property, (G) conferring upon Senior
Lender any contingent interest or so-called “equity kicker” measured on the
basis of appreciation or cash flow of the Premises, (H) modifying the provisions
of Section 11.22(b) of the Senior Mortgage relative to the partial release of
the lien of the Senior Mortgage or (I) increasing the Senior Indebtedness
outstanding under, or secured by, the Senior Mortgage in excess of
$10,000,000.00 plus (a) interest, (b) late charges, (d) collection costs
(including, without limit, reasonable attorneys’ fees),

 

3



--------------------------------------------------------------------------------

(e) taxes paid by the Senior Lender, (f) insurance premiums paid by the Senior
Lender, and (g) other expenditures made by the Senior Lender in accordance with
the Senior Mortgage or other Senior Loan Documents to: (i) protect the validity,
priority or enforceability of any of the Senior Loan Documents or the liens or
security interests created thereby; (ii) protect or preserve any collateral or
security granted, assigned or pledged to it under the Senior Loan Documents;
(iii) to perform any obligation of the Borrower under any lease to any tenant of
the Property; or (iv) cure any default of the Borrower under the Senior Loan
Documents. Senior Lender may, upon notice to Junior Lender but without the
necessity of Junior Lender’s consent, modify the Senior Loan Documents in a
manner which does not violate this Section 2(a).

(b) The Junior Lender shall not, without the prior written consent of the Senior
Lender, modify the Junior Loan Documents or otherwise take any action which has
the effect of (A) extending or shortening the maturity date of the Junior Loan,
(B) increasing any material monetary obligation of Borrower under the Junior
Loan Documents, (C) subjecting the Property to the lien of any indebtedness,
other than the Junior Loan, (D) converting or exchanging the Junior Loan into or
for any other indebtedness or subordinate the Junior Loan to any indebtedness of
Borrower, (E) cross-defaulting the Junior Loan with any other indebtedness
(including the Senior Loan), (F) amending or modifying the provisions limiting
transfers of interests in Borrower or the Property, (G) conferring upon Junior
Lender any contingent interest or so-called “equity kicker” measured on the
basis of appreciation or cash flow of the Property, or (H) increasing the Junior
Indebtedness outstanding under, or secured by, the Junior Mortgage in excess of
$5,586,721.79 plus (a) interest (including interest at the rate of five percent
(5%) per annum, which is added to the principal amount of the Junior
Indebtedness on the first day of each month during the term of the Junior Loan,
whereupon such amount itself bears interest at the contract rate (15%) set forth
in the Junior Loan Documents), (b) collection costs (including, without limit,
reasonable attorneys’ fees), (c) taxes paid by the Junior Lender, (d) insurance
premiums paid by the Junior Lender, and (e) other expenditures made by the
Junior Lender in accordance with the Junior Mortgage or other Junior Loan
Documents to: (i) protect the validity, priority or enforceability of any of the
Junior Loan Documents or the liens or security interests created thereby;
(ii) protect or preserve any collateral or security granted, assigned or pledged
to it under the Junior Loan Documents; (iii) to perform any obligation of the
Borrower under any lease to any tenant of the Property; or (iv) cure any default
of the Borrower under the Junior Loan Documents. Junior Lender may, upon notice
to Senior Lender but without the necessity of Senior Lender’s consent, modify
the Junior Loan Documents in a manner which does not violate this Section 2(b).
Junior Lender represents that, on the date hereof after the application of the
proceeds of the Senior Loan to the Junior Loan, the principal amount of the
Junior Indebtedness is $5,300,000.

3. SUBORDINATION. Junior Lender agrees that the liens and security interests
granted or otherwise created by or pursuant to the Junior Mortgage or any other
Junior Loan Documents, including all renewals, extensions, modifications,
increases, consolidations and rearrangements thereof, (such liens and security
interests are collectively referred to herein as the “Junior Lien”) and all
advances secured by the

 

4



--------------------------------------------------------------------------------

Junior Loan Documents shall be subject and subordinate to the liens and security
interests granted or otherwise created by or pursuant to the Senior Mortgage or
any other Senior Loan Documents, including all renewals, extensions,
modifications, increases, consolidations and rearrangements, (such liens and
security interests are collectively referred to herein as the “Senior Lien”) and
all advances secured by the Senior Loan Documents (the Property and all other
property on or in which the Senior Lender is granted a lien or a security
interest pursuant to any of the Senior Loan Documents is collectively referred
to herein as the “Senior Collateral”). The foregoing subordination of the Junior
Lien to the Senior Lien shall apply notwithstanding the time, order or method of
granting, attachment or perfection of the respective liens or security interests
of the Senior Lender and the Junior Lender, and notwithstanding any lack of or
failure in such granting, attachment or perfection. In addition, without
limiting the foregoing, the Junior Lender agrees that all rights and remedies of
the Junior Lender under any of the Junior Loan Documents or otherwise in and to
the Senior Collateral and the proceeds thereof (including but not limited to
assignments of leases and rents, issues and profits and rights with respect to
insurance proceeds and condemnation awards) or otherwise with respect to the
Junior Indebtedness, and the terms and provisions of the Junior Loan Documents,
shall be expressly subject and subordinate to the rights and remedies of the
Senior Lender under any of the Senior Loan Documents or otherwise in and to the
Senior Collateral and the proceeds thereof (including but not limited to
assignments of leases and rents, issues and profits and rights with respect to
insurance proceeds and condemnation awards) or otherwise with respect to the
Senior Indebtedness and the terms and provisions of the Senior Loan Documents.
The Junior Lender hereby consents and agrees that the Senior Lender may
purchase, sell, assign, release, abandon or dispose of the Property by private
or public sale with or without notice, pursuant to court order, under the
Uniform Commercial Code, Bankruptcy Code or otherwise and by any means, all free
and clear of any interest or claim of or by the Junior Lender with respect
thereto and all without liability of the Senior Lender or its agent to account
for, allocate or deliver to the Junior Lender any proceeds or distributions
received by the Senior Lender, except for proceeds that are in excess of the
amount to fully satisfy the obligations under the Senior Indebtedness. Until the
Senior Indebtedness is paid in full, the Junior Lender waives any requirement
regarding, and agrees not to demand, request, plead or otherwise claim the
benefit of, any foreclosure, appraisement, valuation, minimum bid or upset
price, adequate protection or any other right (including, without limitation, as
provided in the Uniform Commercial Code or the Bankruptcy Code) contemplated at
law or in equity (whether or not relating to notice, diligence, presentment,
demand, protest, setoff, reliance, defense, counterclaim or election) that may
otherwise be available to the Junior Lender.

4. ADJUSTMENTS; PAYMENTS. Upon the Junior Lender’s receipt of written notice
from the Senior Lender that an event of default under the Senior Loan Documents
(an “Event of Default”) exists or is continuing, until such time, if any, as
such Event of Default is cured, the Junior Lender shall not take or receive, any
payment with respect to the Junior Indebtedness. In the event that any payment
of the Junior Indebtedness is received by the Junior Lender in violation of the
foregoing, whether from

 

5



--------------------------------------------------------------------------------

the Borrower or from any other party, such payment will be held in trust for the
benefit of the Senior Lender and, until the Senior Indebtedness has been finally
and indefeasibly paid in full or the default cured, will be promptly paid over
to the Senior Lender for application toward the Senior Indebtedness. The Junior
Lender shall hold any such payment in trust for the benefit of the Senior
Lender, and, upon written request therefor, promptly pay over such amount to the
Senior Lender for application toward the Senior Indebtedness.

5. BANKRUPTCY, ETC. Until payment in full of the Senior Indebtedness, in the
event of any distribution, division or application, partial or complete,
voluntary or involuntary, by operation of law or otherwise, of all or any
substantial part of the property, assets or business of the Borrower or the
proceeds thereof, to any creditor or creditors of the Borrower, or upon any
liquidation, termination, dissolution or other winding-up of the Borrower of its
business or by reason of any sale, receivership, insolvency, reorganization or
bankruptcy proceedings, assignment for the benefit of creditors, arrangement or
any proceeding by or against the Borrower for any relief under any federal or
state bankruptcy, reorganization or insolvency law or laws, or any federal or
state law relating to the relief of debtors, readjustment of indebtedness,
reorganization, composition or extension, then and in any such event: (a) the
Senior Lender will first be entitled to receive payment in full thereof before
the Junior Lender will be entitled to receive or retain any payment (whether in
cash, property, securities or otherwise) on account of the Junior Loan
Documents; (b) any payment or distribution of assets of the Borrower of any kind
or character, whether in cash, property, securities or otherwise, to which the
Junior Lender would be entitled but for the provisions hereof, will be made by
the Borrower or by any receiver, trustee in bankruptcy, custodian, liquidating
trustee, agent or other person making such payment of distribution directly to
the Senior Lender, until the Senior Indebtedness has been paid in full, for the
benefit of the Senior Lender or its agent, to the extent necessary to pay in
full all amounts due and unpaid thereon after giving effect to any concurrent
payment or distribution to the Senior Lender, and (c) in the event that,
notwithstanding the foregoing, any such payment or distribution of assets is
received by the Junior Lender on account of, or with respect to, the Junior Loan
Documents before the Senior Indebtedness has been paid in full, such payment or
distribution will be held in trust for the benefit of the Senior Lender, and,
upon written request therefor, promptly paid over to the Senior Lender for
application toward the Senior Indebtedness.

6. REORGANIZATION PLAN, VOTING, SENIOR LENDER CLAIMS. In any case commenced by
or against the Borrower under any insolvency, reorganization, bankruptcy or
related or similar proceedings under the laws of the United States or under
applicable state law (“Bankruptcy Laws”), the Senior Lender shall have the
exclusive right to exercise any voting rights in respect of the Senior Loan
Documents. Without limiting the generality of the foregoing, the Junior Lender
waives and releases the right to vote in favor of any plan of reorganization or
other plan under Bankruptcy Laws, unless (a) the Senior Lender grants its
consent to the plan or the Senior Lender votes to accept such plan; or (b) no
uncured Event of Default exists under the Senior Loan Documents (other than the
bankruptcy filing) and the plan provides the Borrower shall pay and perform the
obligations under the Senior Loan Documents in accordance with their terms

 

6



--------------------------------------------------------------------------------

without modification of any kind or nature whatsoever and without any liens
being given priority over the lien rights of the Senior Lender with respect to
the Senior Collateral, or (c) the Senior Lender is granted full and
unconditional stay relief to exercise all remedies against the Senior Collateral
available to the Senior Lender under the Senior Loan Documents, or at law or in
equity. Without limiting the generality of the foregoing, in the event of a
bankruptcy or insolvency of the Borrower, the Junior Lender shall not object to
or oppose any efforts by the Senior Lender to obtain relief from the automatic
stay under Section 362 of the United States Bankruptcy Code, shall not dispute
or make any claim challenging the validity or priority of the Senior Loan
Documents or the lien rights of the Senior Lender thereunder (whether such
dispute or claim alleges a preference, fraudulent transfer or otherwise in favor
of the Senior Lender), shall not seek any “super priority” lien that would seek
to subordinate (whether through the doctrine of equitable subordination or
otherwise) the lien rights of the Senior Lender to any junior interest, and
shall not seek to cause the Borrower’s bankruptcy estate to abandon the Senior
Collateral (or any portion thereof) that is subject to the Senior Loan
Documents.

7. REPRESENTATIONS AND COVENANTS OF THE JUNIOR LENDER. The Junior Lender
covenants and agrees for the benefit of the Senior Lender (a) intentionally
omitted; (b) that Senior Lender, in making disbursement pursuant to any
agreement relating to the Senior Indebtedness (whether obligatory or optional),
is under no obligation or duty to, nor has Senior Lender represented that it
will, see to the application of such proceeds by the person or persons to whom
Senior Lender disburses such proceeds, and any application or use of such
proceeds for purposes other than those provided for in such agreement or
agreements shall not defeat the subordination herein made in whole or in part;
and (c) except as otherwise provided herein, so long as any of the Senior
Indebtedness shall remain unpaid, the Senior Lender may at all times exercise
any and all powers and rights which it now has or may hereafter acquire with
respect to the Senior Mortgage, Senior Assignment of Rents and any other Senior
Loan Document, or any of the Senior Collateral securing the Senior Indebtedness
without having to obtain any consent or approval of the Junior Lender and
without any accountability to the Junior Lender, nor shall it have any liability
to the Junior Lender for any action taken or failure to act with respect to this
Agreement, the Senior Mortgage, Senior Assignment of Rents and any other Senior
Loan Documents or the Senior Collateral.

8. REPRESENTATIONS BY SENIOR LENDER. Senior Lender represents and warrants as
follows:

(a) Exhibit B annexed hereto sets forth a true, correct and complete list of all
Senior Loan Documents.

(b) Senior Lender is the legal and beneficial owner of the Senior Loan
Documents.

(c) Senior Lender is duly formed, validly existing and in good standing in the
laws of the jurisdiction in which it was formed. This Agreement constituters the
legal, valid and binding obligation of Senior Lender. No consents or
authorizations are required for Senior Lender to enter into this Agreement,
other than any such consent or authorization which has been obtained.

 

7



--------------------------------------------------------------------------------

(d) The Senior Loan Documents are not cross-defaulted with any other
indebtedness.

9. REPRESENTATIONS BY JUNIOR LENDER. Junior Lender represents and warrants as
follows:

(a) Exhibit C annexed hereto sets forth a true, correct and complete list of all
Junior Loan Documents.

(b) Junior Lender is the legal and beneficial owner of the Junior Loan
Documents.

(c) Junior Lender is duly formed, validly existing and in good standing in the
laws of the jurisdiction in which it was formed. This Agreement constituters the
legal, valid and binding obligation of Junior Lender. No consents or
authorizations are required for Junior Lender to enter into this Agreement,
other than any such consent or authorization which has been obtained.

(d) The Junior Loan Documents are not cross-defaulted with any other
indebtedness.

10. NOTICE OF DEFAULT UNDER SENIOR LOAN DOCUMENTS. Notwithstanding any
provisions herein to the contrary, or any provisions in the Senior Loan
Documents to the contrary, Senior Lender shall, simultaneously with the giving
of any notice of default under the Senior Loan Documents to the Borrower,
provide Junior Lender with a copy of such notice. The Loan Documents do not
require the Senior Lender to provide Borrower with notices of default for
nonpayment of the Senior Note; if Senior Lender elects not to provide Borrower
with any such notice Senior Lender shall nonetheless provide Junior Lender with
notice of such default. Junior Lender shall have the right, but not the
obligation, to effect a cure of such default within (a) for such defaults which
are curable solely by the payment of money, ten (10) days after such notice, and
(2) for all other defaults, thirty (30) days after such notice (provided,
however, that if such default is not reasonably susceptible of cure within the
aforesaid thirty (30) day period, Junior Lender shall be entitled to such
additional period of time, not to exceed 30 (thirty) days, to cure such
default), and, in such event, Senior Lender shall accept such cure as if it were
performed by the Borrower.

11. PURCHASE OPTION. Senior Lender and Junior Lender further agree that Junior
Lender shall have the right, but not the obligation, to purchase the Senior Loan
Documents in accordance with the provisions of this Section 9. Senior Lender
agrees to provide Junior Lender with written notice of any acceleration of the
maturity of Senior Note due to an event of default under any Senior Loan
Documents and Junior Lender at any time thereafter until the earlier of the
following: (a) the cure of such default by

 

8



--------------------------------------------------------------------------------

Borrower, or (b) thirty (30) days after the giving of such notice, the Junior
Lender shall have the right, but not the obligation, to purchase the Senior Loan
Documents by payment in full in cash to Senior Lender of an amount (the
“Purchase Price”) equal to the amount which would be required to repay the
Indebtedness, as defined in the Senior Mortgage, in full at the time of such
payment and obtain a full release or assignment (without recourse, except as
hereinafter provided in this Section 11) of such Senior Mortgage if such payment
were made by the Borrower (1) expressly including all of the following:
(a) accrued but unpaid interest, including interest at the default rate,
(b) late fees, (c) collection costs or enforcement costs, (d) taxes paid by the
Senior Lender, (e) insurance premiums paid by the Senior Lender, and (e) other
expenditures made by the Senior Lender in accordance with the Senior Mortgage or
other Senior Loan Documents to: (i) protect the validity, priority or
enforceability of any of the Senior Loan Documents or the liens or security
interests created thereby; (ii) protect or preserve any collateral or security
granted, assigned or pledged to it under the Senior Loan Documents; (iii) to
perform any obligation of the Borrower under any lease to any tenant of the
Property; or (iv) cure any default of the Borrower under the Senior Loan
Documents, but (2) expressly excluding any prepayment fees, prepayment premiums,
yield maintenance fees or exit fees provided in the Senior Note or other Senior
Loan Documents. Upon payment to Senior Lender of the Purchase Price as provided
in this Exhibit “B”, Senior Lender shall transfer and assign the Senior Note and
other Senior Loan Documents to Junior Lender WITHOUT RECOURSE and without any
representation or warranty whatsoever, express or implied, except only that the
Senior Lender shall represent that it is the owner and holder of the Senior Loan
Documents and that it has not previously pledged, transferred or hypothecated
the same.

12. NOTICES. Each notice, request, demand, consent, approval or other
communication (hereinafter in this section referred to collectively as “notices”
and referred to singly as a “notice”) which the Senior Lender or the Junior
Lender is required or permitted to give to the other party pursuant to this
Agreement shall be in writing and shall be deemed to have been duly and
sufficiently given if (a) personally delivered with proof of delivery thereof
(any notice so delivered shall be deemed to have been received at the time so
delivered), or (b) sent by Federal Express (or other similar national overnight
courier) designating early morning delivery (any notice so delivered shall be
deemed to have been received on the next business day following receipt by the
courier), or (c) sent by United States registered or certified mail, return
receipt requested, postage prepaid, at a post office regularly maintained by the
United States Postal Service (any notice so sent shall be deemed to have been
received two days after mailing in the United States), addressed to the
respective parties as follows:

 

   JUNIOR LENDER:   

TORCHLIGHT DEBT OPPORTUNITY FUND III, LLC

c/o Torchlight Investors

230 Park Avenue

New York, New York 10169

 

9



--------------------------------------------------------------------------------

   Attn: Steve Schwartz    with a copy:   

TORCHLIGHT DEBT OPPORTUNITY FUND III, LLC

c/o Torchlight Investors

230 Park Avenue

New York, New York 10169

Attn: Abbey Kosakowski, Esq.

   and a copy to:   

TORCHLIGHT LOAN SERVICES, LLC

c/o Torchlight Investors

230 Park Avenue

New York, New York 10169

Attn: Loan Servicing

   SENIOR LENDER:   

American National Insurance Company

One Moody Plaza

Galveston, Texas 77550-7947

Attn: Mortgage and Real Estate Investments Department

   with a copy to:   

Greer Hertz & Adams LLP

2525 South Shore Blvd.
Suite 203
League City, Texas 77573

Attn: Darryl H. Levy, Esq.

13. MISCELLANEOUS.

(a) The terms of this Agreement, and the rights of the Senior Lender and the
obligations of the Junior Lender arising hereunder, shall not be affected,
modified or impaired in any manner or to any extent by: (i) any renewal,
extension, modification of or supplement to the Senior Loan Documents or the
Junior Loan Documents or any other instrument or document executed or delivered
pursuant thereto, which, in any such case, does not violate Section 1 hereof;
(ii) the lack of validity, legality or enforceability of any of such Senior Loan
Documents or the Junior Loan Documents; (iii) any exercise or non-exercise of
any right, power or remedy under or in respect of the Senior Indebtedness or the
Junior Indebtedness or any of such instruments or documents referred to in
clause (i) above or arising at law; or (iv) any waiver, consent, release,
indulgence, extension,

 

10



--------------------------------------------------------------------------------

renewal, modification, delay or other action, inaction or omission in respect of
the Senior Indebtedness or the Junior Indebtedness or any of the instruments or
documents referred to in clause (i) above which, in any such case, does not
violate the terms of Section 1 hereof, whether or not the Junior Lender shall
have had notice or knowledge of any of the foregoing and whether or not it shall
have consented thereto. The rights and remedies provided herein and in any
Senior Loan Documents and all other documents referred to in any of the
foregoing are cumulative and shall not be exclusive of any rights or remedies
provided by law or in equity.

(b) The Junior Lender, at no out-of-pocket cost to Junior Lender, hereby agrees
to execute and deliver such further documents and to do such other reasonable
acts and things as the Senior Lender may reasonably request in order fully to
effectuate the purposes hereof.

(c) Upon request of the Senior Lender, the Borrower or any tenant of all or any
portion of the Property, the Junior Lender shall execute and deliver a
subordination, non-disturbance and attornment agreement related to any existing
or future tenant of all or any portion of the Property, in the same or
substantially the same form executed by the Senior Lender.

(d) The Junior Lender acknowledges that the Senior Lender has not made to the
Junior Lender, nor does the Senior Lender hereby or otherwise make to the Junior
Lender, any representations or warranties, express or implied, nor does the
Senior Lender assume any liability to the Junior Lender with respect to any
event or condition. The Junior Lender agrees that the Senior Lender will not be
liable to the Junior Lender for any action or failure to act or any error of
judgment, negligence or mistake or oversight whatsoever on the part of the
Senior Lender or any of its agents, officers, employees or attorneys with
respect to any transaction relating to the Senior Indebtedness or any security
or guaranties therefor. The Senior Lender acknowledges that the Junior Lender
has not made to the Senior Lender, nor does the Junior Lender hereby or
otherwise make to the Senior Lender, any representations or warranties, express
or implied, nor does the Junior Lender assume any liability to the Senior Lender
with respect to any event or condition. The Senior Lender agrees that the Junior
Lender will not be liable to the Senior Lender for any action or failure to act
or any error of judgment, negligence or mistake or oversight whatsoever on the
part of the Junior Lender or any of its agents, officers, employees or attorneys
with respect to any transaction relating to the Junior Indebtedness or any
security or guaranties therefor.

(e) Neither party will knowingly take any action inconsistent with the terms of
this Agreement.

(f) Time is of the essence of this Agreement.

(g) The covenants, agreements and provisions in this Agreement are independent
of each other.

 

11



--------------------------------------------------------------------------------

(h) Each party waives any right it may have to a trial by jury in respect of any
action or proceeding under this Agreement.

(i) The parties hereto do not intend the benefits of this Agreement to inure to
any other person, including Borrower or Guarantor.

14. DURATION. This Agreement is of a continuing nature, and it will continue in
force so long as any portion of the Senior Indebtedness remains unpaid.

15. SUCCESSORS AND ASSIGNS. This Agreement is binding upon and inures to the
benefit of the Senior Lender and the Junior Lender and their respective
successors and assigns.

16. AMENDMENTS AND WAIVERS. This Agreement may be modified or waived only by a
writing signed by the parties hereto.

17. SEVERABILITY. Every provision of this Agreement is intended to be severable,
and, if any term or provision hereof shall be invalid, illegal or unenforceable
for any reason, the validity, legality and enforceability of the remaining terms
and provisions hereof shall not be affected or impaired thereby, and any
invalidity, illegality or unenforceability in any jurisdiction shall not affect
the validity, legality or enforceability of any such term or provision in any
other jurisdiction.

18. COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument. The parties to this Agreement expressly agree that the
signature pages and acknowledgments may be separated from any counterpart of
this Agreement and reattached to any other counterpart without affecting the
validity or enforceability of this Agreement.

19. DESCRIPTIVE HEADINGS. The descriptive headings of the several paragraphs of
this Agreement are for convenience of reference only and do not constitute a
part of this Agreement and are not to be considered in construing or
interpreting this Agreement.

20. REMEDIES. In the event that either party fails to observe or perform any
covenant or agreement to be observed or performed under this Agreement, the
non-defaulting party may proceed to protect and enforce its rights by suit in
equity or action at law, whether for specific performance of any term contained
in this Agreement or for an injunction against the breach of any such term or in
aid of the exercise of any power granted in this Agreement or to enforce any
other legal or equitable right of such party, or to take any one or more such
actions. The non-prevailing parties agree to pay all costs and expenses
including without limitation, costs, reasonable fees and expenses of attorneys,
accountants and other experts retained by the party in connection with the
enforcement or interpretation of this Agreement or the collection of any sums
due hereunder, in addition to damages, injunctive relief or any other relief to
which it may be entitled hereunder.

 

12



--------------------------------------------------------------------------------

21. GOVERNING LAW. IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS ARISING
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE, WITHOUT REGARD TO PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS.

22. TERMS. Wherever required by the context of this Agreement, the masculine,
feminine and neuter gender shall each include the other and the singular shall
include the plural and vice versa.

23. ESTOPPEL.

(a) Junior shall, within fifteen (15) days following a request from Senior
Lender, provide Senior Lender with a written statement setting forth the then
current outstanding principal balance of the Junior Loan, the aggregate accrued
and unpaid interest under the Junior Loan, and stating whether to Junior
Lender’s knowledge any default or event of default exists under the Mezzanine
Loan.

(b) Senior Lender shall, within fifteen (15) days following a request from
Mezzanine Lender, provide Senior Lender with a written statement setting forth
the then current outstanding principal balance of the Senior Loan, the aggregate
accrued and unpaid interest under the Senior Loan, and stating whether to Senior
Lender’s knowledge any default or event of default exists under the Senior Loan.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

13



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOR INTERCREDITOR AGREEMENT]

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the day and year first written above.

 

Senior Lender:

American National Insurance Company,

a Texas insurance company

By:   /s/ Scott F. Brast Name:   Scott F. Brast Title:   Senior Vice President

 

STATE OF TEXAS

   §    §

COUNTY OF GALVESTON

   §

Before me, the undersigned authority, a Notary Public, on this day personally
appeared                             ,                              of AMERICAN
NATIONAL INSURANCE COMPANY, a Texas insurance company, known to me to be the
person whose name is subscribed to the foregoing instrument, and acknowledged
that he executed and delivered the foregoing instrument for the purposes and
consideration therein expressed, and as the act of said corporation.

Given under my hand and notarial seal this              day of
                    , 2011.

 

      Notary Public   My Commission Expires:
                                    

 

14



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOR INTERCREDITOR AGREEMENT]

 

Junior Lender: TORCHLIGHT DEBT OPPORTUNITY FUND III, LLC a Delaware limited
liability company By:   /s/ Abbey Kosakowski Name:   Abbey Kosakowski Title:    

 

State of New York

   )    )                ss.: County of                                 )

On the 15th day of December in the year 2011, before me, personally appeared
                    ,                                          of TORCHLIGHT
DEBT OPPORTUNTY FUND III, LLC, a Delaware limited liability company, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

  Notary Public

 

15



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of Property

 

16



--------------------------------------------------------------------------------

EXHIBIT B

Senior Loan Documents

 

1. Promissory Note in the original principal sum of $10,000,000.00;

 

2. Mortgage, Security Agreement and Financing Statement;

 

3. Absolute Assignment of Leases and Rents;

 

4. Financing Statement (Delaware Secretary of State);

 

5. Financing Statement (McLean County, Illinois);

 

6. Certificate and Indemnity Regarding Hazardous Substances;

 

7. Closing Certificate;

 

8. Member’s Certificate;

 

9. Side letter regarding tax and insurance escrows;

 

10. Side letter regarding audited financial statements;

 

11. Side letter regarding interest;

 

12. No Oral Agreements Letter;

 

13. Acknowledgment of Non-Representation by Noteholder’s Counsel;

 

14. Master Lease Agreement;

 

15. Master Lease Guaranty;

 

16. Subordination, Non-disturbance and Attornment Agreement;

 

17. Estoppel Certificate (Master Lease Tenant);

 

18. Master Lease Guarantor’s Estoppel Certificate;

 

19. Side letter agreement regarding post closing obligations; and

 

20. Assignment of Development Agreement.

 

17



--------------------------------------------------------------------------------

EXHIBIT C

Junior Loan Documents

1. Promissory Note, dated October 21, 2011, by Borrower in favor of Junior
Lender.

2. Mortgage, Security Agreement and Assignment of Leases and Rents, dated
October 21, 2011, by Borrower in favor of Junior Lender, and recorded as
Document Number 2011-23611 in the office of the Registrar of Deeds of McClean
County, Illinois.

3. Assignment of Leases and Rents, dated October 21, 2011, by Borrower in favor
of Lender; of Leases and Rents, and recorded as Document Number 2011-23622 in
the office of the Registrar of Deeds of McClean County, Illinois.

4. Collateral Assignment of Agreements, Permits and Contracts, dated October 21,
2011, by Borrower in favor of Lender.

5. Recourse Guaranty, dated October 21, 2011, by Tony Thompson (“Thompson”) and
TNP Strategic Retail Trust LLC (“TNP”; Thompson and TNP, hereinafter,
“Guarantors”) in favor of Lender.

6. Environmental Indemnity Agreement, dated October 21, 2011, by Guarantors in
favor of Lender.

7. UCC-1 financing statements in respect of the collateral described therein.

As modified, in the case of each of the foregoing documents or instruments, by
that certain Omnibus Modification of Loan Documents, dated as of the date
hereof, between Borrower and Lender.

 

18